Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US 2021/0264813).
As per claims 1, and 12-13 Tanaka teaches, an electronic device, a control method and A non-transitory computer-readable storage medium comprising: 
an acquiring unit configured to acquire a positional relationship between a subject and the electronic device (Tanaka, fig.1 14 camera represents the device, and the positional relationship between the subject being represented by welder 1 as shown via the cameras the position is being able to be taken); a posture information acquiring unit configured to acquire a posture information of the subject (Tanaka, fig.3 21 posture information detection unit represents posture information acquiring unit); a normalization unit configured to normalize the posture information of the subject based on the positional relationship between the subject and the electronic device (Tanaka, fig.2, 23 posture calculation unit); and a controlling unit configured to perform control to perform predetermined notification in a case where the posture information of the subject that is normalized by the normalization unit satisfies a predetermined condition (Tanaka, fig.2 control device 11, and notification represents predetermined notification in a case where the posture information of the subject that is normalized by the normalization unit satisfies a predetermined condition like the elbow that being in right place), and control not to perform the predetermined notification in a case where posture information of the subject that is normalized by the normalization unit does not satisfy the predetermined condition (Tanaka, fig.3 24 would not send a notification of posture is correct, or can be a tip such as in fig.6 not a posture notification but a control notification to do something).
As per claim 2, Tanaka teaches, the electronic device according to claim 1, wherein the normalization unit normalizes the posture information of the subject based on the positional relationship acquired by the acquiring unit so that the positional relationship between the subject and the electronic device becomes a predetermined relationship (Tanaka, ¶[006] “pattern obtained from quantitative behavior data and work state data with a pattern of model data stored in a pattern storage device which stores previously established model data and information on the data range and pattern of the model data.” ).
As per claim 3, Tanaka teaches, the electronic device according to claim 2, wherein the predetermined relationship is a positional relationship in which the electronic device is in front of the subject ( Tanaka, fig.1 14 electronic device in front of 1 which is the subject  ).
As per claim 4, Tanaka teaches, the electronic device according to claim 1, further comprising: a posture information acquiring unit acquires a reference posture information (Tanaka, fig.2 21 posture information detection unit represents a posture information acquiring ), wherein the controlling unit performs control to perform the predetermined notification in a case where the result of comparison between the posture information of the subject that is normalized and the reference posture information satisfies the predetermined condition ( Tanaka, fig.6 the control unit 11 would notify welder 1 of anything to be done and that being a predetermined control  or suggestion ).
As per claim 5, Tanaka teaches, the electronic device according to claim 1, wherein the acquiring unit acquires the positional relationship based on the distance from the electronic device to the subject measured by a ranging sensor  (Tanaka, ¶[0077] “[0077] The right-arm-to-right-shoulder lateral width DAx is a distance between the lateral width position PSx of the marker 13a and the lateral width position PEx of the marker 13b. The right-arm-to-right-shoulder height DAy is the distance between a height position PSy of the marker 13a and a height position PEy of the marker 13b.” the distances with the sensors get taken into account and therefore camera 14 would also have to have a way of measuring the distance to be able to be able to send notifications and suggestions regarding posture and other things). 
As per claim 6, Tanaka teaches, the electronic device according to claim 1, wherein a case where the posture information of the subject that is normalized by the normalization unit satisfies the predetermined condition is a case where the subject is in a predetermined posture, and wherein the predetermined posture is at least one of a forward leaning posture, a backward leaning posture, and round-shouldered posture (Tanaka, ¶[0043] “24 as devices that evaluate posture information (hereinafter referred to as “current posture information”) of the welder 1 during work.” The current posture represents wherein the predetermined posture is at least one of a forward leaning posture, a backward leaning posture, and round-shouldered posture, and the history represents predetermined postures).
As per claim 7, Tanaka teaches, the electronic device according to claim 1, wherein the controlling unit performs notification in a case where the subject is sitting for a predetermined time or longer (Tanaka, fig.6 sitting down welder 1).
As per claim 8, Tanaka teaches, the electronic device according to claim 1, wherein the predetermined notification is performed by swinging of the electronic device (Tanaka, fig.1 electronic device being represented by 14, and in fig.2, 14 marker measuring camera would have to swing to capture the other sensors therefore the predetermined notification is performed by swinging).
As per claim 9, Tanaka teaches, the electronic device according to claim 1, wherein the controlling unit controls to change a notification method between a case where posture information of the subject is determined to be a forward leaning posture or a backward leaning posture and a case where posture information of the subject indicates a round-shouldered posture (Tanaka, ¶[0043] “24 as devices that evaluate posture information (hereinafter referred to as “current posture information”) of the welder 1 during work.” This represents being able to tell any type of posture as it is telling it in real time).
As per claim 10, Tanaka teaches, the electronic device according to claim 1, wherein the electronic device has a substantially spherical or a curved surface in a lower portion (Tanaka, fig.3, camera 14 has a substantially spherical or a curved surface as can be seen).
As per claim 11, Tanaka teaches, the electronic device according to claim 1, wherein the posture information acquiring unit acquires the posture information of the subject based on the positional relationship between the subject and the electronic device acquired by the acquiring unit (Tanaka, fig.1 the position of 14 and distance would then have an effect on the detection posture unit 21 as the distance would alter the results and the angles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/